Exhibit 10.20

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (the “Agreement”) is effective as of January 6, 2016,
and is entered into by and between CHANGE HEALTHCARE OPERATIONS, LLC (formerly
known as EMDEON BUSINESS SERVICES LLC), a Delaware limited liability company
(the “Company”, which shall include its subsidiaries and affiliates) and Douglas
Ghertner (“Employee”).

WHEREAS, the Employee is party to that certain employment agreement dated
November 25, 2014 (the “Prior Agreement”); and

WHEREAS, the Company wants to provide Executive with a new Agreement, which
Agreement shall supersede in its entirety the Prior Agreement according to the
terms set forth herein.

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein (including, without limitation, the Company’s continued employment of
Employee and the advantages and benefits thereby inuring to Employee) and for
other good and valuable consideration, the receipt, adequacy and sufficiency of
which are hereby acknowledged by each party hereto, the parties hereby agree as
follows:

1. Employment of Employee. The Company hereby employs Employee as Executive Vice
President, Chief Sales Officer and President, Engagement Solutions, of the
Company, and Employee hereby accepts such employment with the Company on the
terms set forth herein. Employee will report to the Chief Executive Officer of
the Company and perform such duties and services for the Company as may be
designated from time to time, by the Company. Employee shall use his best and
most diligent efforts to promote the interests of the Company and shall devote
all of his business time and attention to his employment under this Agreement.
Employee acknowledges that he may be required to travel in connection with the
performance of his duties. Notwithstanding the above, nothing herein shall
preclude Employee from (i) serving, with the prior consent of the Chief
Executive Officer, as a member of the board of directors or advisory boards (or
their equivalents in the case of a non-corporate entity) of non-competing
businesses and charitable organizations, (ii) engaging in charitable activities
and community affairs, and (iii) managing his personal investments and affairs;
provided, however, that the activities set out in clauses (i), (ii), and (iii)
above shall be limited so as not to interfere, individually or in the aggregate,
with the performance of his duties and responsibilities hereunder.

2. Compensation and Benefits.

2.1 Salary. Employee shall be paid for his services during the Employment Period
(as defined below) a base salary at the annual rate of $343,750.00. Any and all
increases to Employee’s base salary (as it may be increased, the “Base Salary”)
shall be determined by the Board (or such committee as may be designated by the
Board) in its sole discretion. Such Base Salary shall be payable in equal
installments, no less frequently than bi-monthly, pursuant to the Company’s
customary payroll policies in force at the time of payment, less any required or
authorized payroll deductions.

2.2 Bonus. During the Employment Period, Employee shall be eligible to receive
an annual bonus, the target of which is seventy percent (70%) of Base Salary,
which amount shall be determined by the Company in its sole discretion (the
“Annual Bonus”). Such Annual Bonus, if any, shall be based on both the
performance of the Employee and the Company and, except as otherwise determined
by the Company, shall be payable at such time as bonuses are paid generally so
long as Employee remains in the employ of the Company on the payment date.



--------------------------------------------------------------------------------

2.3 Benefits. During the Employment Period, Employee shall be entitled to
participate, on the same basis and at the same level as other similarly situated
employees of the Company, in any group insurance, hospitalization, medical,
health, and accident, disability, fringe benefit and tax-qualified retirement
plans or programs of the Company now existing or hereafter established to the
extent that he is eligible under the general provisions thereof. Employee shall
be entitled to vacation time consistent with the Company’s policies in effect
from time to time. The date or dates of such vacations shall be selected by
Employee having reasonable regard to the business needs of the Company.

2.4 Expenses. Pursuant to the Company’s customary policies in force at the time
of payment, Employee shall be promptly reimbursed, against presentation of
vouchers or receipts, for all authorized expenses properly and reasonably
incurred by him on behalf of the Company in the performance of his duties
hereunder.

3. Employment Period. Employee’s employment under this Agreement shall terminate
on the third anniversary of the Employment Commencement Date (as defined in
Section 6.12 below) (the “Employment Period”); provided, however, the Employment
Period shall be automatically extended on a year-to-year basis, unless thirty
(30) days prior to the third anniversary of the Employment Commencement Date,
either the Company or Employee provides written notice of non-renewal. If
Employee remains employed following the Employment Period, as extended on a
year-to-year basis, Employee acknowledges that his employment is for an
unspecified duration that constitutes at-will employment, and that either the
Company or Employee can terminate such employment at any time, for any reason,
with or without notice, subject to the consequences set forth herein.

4. Severance Benefits.

4.1 Termination by the Company for Cause.

(a) If the Company terminates Employee’s employment for Cause, the Company shall
have no obligation to Employee other than the payment of Employee’s earned and
unpaid Base Salary, accrued but unused vacation, vested accrued benefits under
the Company’s ERISA-governed plans and accrued but unreimbursed expenses,
subject to the provisions of Section 6.13 (collectively, the “Accrued
Obligations”), to the effective date of such termination.

(b) For purposes of this Agreement, the term “Cause” shall mean any of the
following:

(i) Employee’s failure to perform his duties, failure to comply with the
employment policies of the Company or any affiliate, or a material breach of
this Agreement, which are not cured within fifteen (15) business days of written
notice to Employee of such failure to comply, which notice must describe the
alleged breach in reasonable detail;

(ii) Employee’s commission of any material act of dishonesty, breach of trust or
misconduct in connection with performance of employment-related duties; and

 

2



--------------------------------------------------------------------------------

(iii) Employee’s conviction of, or pleading guilty or nolo contendere to, any
felony or to any crime involving dishonesty, theft or unethical business
conduct, or conduct which could impair or injure the Company or its reputation.

4.2 Termination by the Company Without Cause. Employee’s employment with the
Company may be terminated at any time by the Company without Cause. If the
Company terminates Employee’s employment without Cause during the Employment
Period as extended pursuant to Section 3, the Company shall have the following
obligations to Employee (but excluding any other obligation to Employee pursuant
to this Agreement):

(a) payment of the Accrued Obligations;

(b) the continuation of his Base Salary (at the rate in effect at the time of
such termination), as severance, for a period of twelve (12) months (the
“Severance Period”), each payment being a separate payment due on the same fixed
schedule that the Company follows for its regular payroll, subject to the
provisions of Sections 4.4 and 6.13; and

(c) the Company shall pay to Employee, in a lump sum, an amount equivalent to
that portion of the health insurance premium that it would have paid for active
employees with similar coverage during the Severance Period, subject to the
provisions of Sections 4.4 and 6.13. This amount shall be paid to Employee as
wages and shall be subject to all required withholding. There is no requirement
that the amounts paid pursuant to this subsection be used for the purchase of
health insurance or any other purpose; provided, however, that the continuation
of such salary and benefits shall cease on the occurrence of any circumstance or
event that would constitute Cause under Section 4.1 of this Agreement (including
any breach of the restrictive covenants referenced and incorporated in Section 5
below or any similar restrictive covenants to which Employee is bound).

4.3 Termination by Employee for Good Reason. Employee’s employment with the
Company may be terminated by Employee for Good Reason, as defined below,
provided that within thirty (30) days from the date of the event constituting
Good Reason, Employee shall have provided written notice to the Company, which
notice shall detail the specific basis for such termination, and the Company
shall not have cured the basis for such termination within the thirty (30) day
period following such notice. If Employee terminates his employment pursuant to
this Section 4.3, Employee shall be entitled to receive the same benefits as if
his employment had been terminated by the Company without Cause under Section
4.2 (subject to the provisions and conditions set forth herein). For purpose of
this Section 4.3, the term “Good Reason” means any of the following:

(a) a material reduction in Employee’s Base Salary;

(b) a material reduction in Employee’s title or a material reduction in his
duties or responsibilities; provided, however, that Employee ceasing to act as
President, Engagement Solutions, shall not be deemed to be a material reduction
in title or a material reduction in duties or responsibilities;

(c) the relocation of more than 50 miles of Employee’s principal place of
employment; or

 

3



--------------------------------------------------------------------------------

(d) Employee does not report to the Chief Executive Officer of the Company.

4.4 Release. Employee acknowledges that he must execute and not revoke a release
of claims in a form provided by the Company within the time period provided in
the release in order to receive the payments and benefits under this Section 4
resulting from Employee’s separation from service. Provided that Employee
complies with the foregoing sentence, the payments will begin to be paid on the
first payroll date occurring on or after the 60th day following Employee’s
separation from service.

5. Restrictive Covenants.

5.1 Trade Secret and Proprietary Information. Employee acknowledges and agrees
to those certain covenants set forth in the Trade Secret and Proprietary
Information Agreement (the “TSPI Agreement”) set forth as Annex A hereto. The
provisions in the TSPI Agreement do not supersede or replace any other
confidentiality, non-competition, non-solicitation or similar provisions in any
agreement entered into between Employee and the Company or any affiliate
thereof, to the extent that such confidentiality, non-competition,
non-solicitation or similar provisions are more protective to the Company or any
affiliate thereof.

6. Miscellaneous.

6.1 Representations and Covenants. In order to induce the Company to enter into
this Agreement, Employee makes the following representations and covenants to
the Company and acknowledges that the Company is relying upon such
representations and covenants:

(a) No agreements or obligations exist to which Employee is a party or otherwise
bound, in writing or otherwise, that in any way interfere with, impede or
preclude him from fulfilling all of the terms and conditions of this Agreement.
Employee will abide by any agreements that protect proprietary information or
any other information of another company while Employee is performing his duties
hereunder and after his employment has terminated.

(b) Employee, during his employment, shall use his best efforts to disclose to
the Board of Directors and/or the Chief Executive Officer of the Company in
writing or by other effective method any bona fide information known by him and
not known to the Board of Directors and/or the Chief Executive Officer of the
Company that he reasonably believes would have any material negative impact on
the Company.

6.2 Entire Agreement. This Agreement, including the TSPI Agreement set forth in
Annex A, contains the entire understanding of the parties in respect of their
subject matter and supersede upon their effectiveness all other prior agreements
and understandings between the parties with respect to such subject matter.

6.3 Notices. Any notice necessary under this Agreement shall be addressed to the
General Counsel of the Company at its principal executive office and to the
Employee at the address appearing in the personnel records of Company for
Employee or to either party at such other address as either party hereto may
hereafter designate in writing to the other. Any notice shall be deemed
effective upon receipt thereof by the addressee or two (2) days after such
notice has been mailed, return receipt requested, or sent by a nationally
recognized overnight courier service, whichever comes first.

 

4



--------------------------------------------------------------------------------

6.4 Amendment; Waiver. This Agreement may not be amended, supplemented, canceled
or discharged, except by written instrument executed by the party against whom
enforcement is sought. No failure to exercise, and no delay in exercising, any
right, power or privilege hereunder shall operate as a waiver thereof.

6.5 Binding Effect; Assignment. The rights and obligations of this Agreement
shall bind and inure to the benefit of any successor of the Company by
reorganization, merger or consolidation, or any assignee of all or substantially
all of the Company’s business and properties. The Company may assign its rights
and obligations under this Agreement to any of its subsidiaries or affiliates
without the consent of Employee. The Company will require any such purchaser,
successor or assignee to expressly assume and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such purchase, succession or assignment had taken place.
Employee’s rights or obligations under this Agreement may not be assigned by
Employee.

6.6 Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.

6.7 Governing Law; Forum. This Agreement shall be construed in accordance with
and governed for all purposes by the laws and public policy (other than conflict
of laws principles) of the State of Tennessee applicable to contracts executed
and to be wholly performed within such State. Any proceeding arising out of or
relating to this Agreement shall be brought in the state courts or federal
courts in the state of Tennessee and the parties each hereby expressly submit to
the personal jurisdiction and venue of such courts.

6.8 Further Assurances. Each of the parties agrees to execute, acknowledge,
deliver and perform, and cause to be executed, acknowledged, delivered and
performed, at any time and from time to time, as the case may be, all such
further acts, deeds, assignments, transfers, conveyances, powers of attorney and
assurances as may be reasonably necessary to carry out the provisions or intent
of this Agreement.

6.9 Severability. The parties have carefully reviewed the provisions of this
Agreement and agree that they are fair and equitable. However, in light of the
possibility of differing interpretations of law and changes in circumstances,
the parties agree that if any one or more of the provisions of this Agreement
shall be determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the provisions of this Agreement shall, to the
extent permitted by law, remain in full force and effect and shall in no way be
affected, impaired or invalidated.

6.10 Withholding Taxes. All payments hereunder shall be subject to any and all
applicable federal, state, local and foreign withholding taxes.

6.11 Termination of Existing Agreement. Employee and Change Healthcare
Corporation (“CH Corp.”) were parties to that certain Employment Agreement,
dated as of July 1, 2011 (the “Existing Agreement). Employee hereby acknowledges
and agrees that any and all of the rights and obligations of each of Employee,
CH Corp. and the Company arising under the Existing Agreement are hereby
terminated.

6.12 Effectiveness. This Agreement shall be effective as of the effective time
of the merger (the “Merger”) contemplated by that certain Agreement and Plan of
Merger dated

 

5



--------------------------------------------------------------------------------

as of November 18, 2014 (the “Merger Agreement”), by and among Emdeon Business
Services LLC, Chicago Merger Sub, Inc., CH Corp. and the other parties thereto.
For purposes of this Agreement, the term “Employment Commencement Date” shall
mean the date on which this Agreement becomes effective pursuant to this Section
6.12.

6.13 Section 409A. It is intended that (i) each payment or installment of
payments provided under this Agreement is a separate “payment” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and (ii) that the payments satisfy, to the greatest extent possible, the
exemptions from the application of Section 409A, including those provided under
Treasury Regulations 1.409A-1(b)(4) (regarding short-term deferrals),
1.409A-1(b)(9)(iii) (regarding the two-times, two (2) year exception) and
1.409A-1(b)(9)(v) (regarding reimbursements and other separation pay).
Notwithstanding anything to the contrary herein, if (i) on the date of
Employee’s “separation from service” (as such term is defined under Treasury
Regulation 1.409A-1(h)), Employee is deemed to be a “specified employee” (as
such term is defined under Treasury Regulation 1.409A-1(i)(1)) of the Company,
as determined in accordance with the Company’s “specified employee”
determination procedures, and (ii) any payments to be provided to the Employee
pursuant to this Agreement which constitute “deferred compensation” for purposes
of Section 409A and are or may become subject to the additional tax under
Section 409A(a)(1)(B) of the Code or any other taxes or penalties imposed under
Section 409A if provided at the time otherwise required under this Agreement,
then such payments shall be delayed until the date that is six (6) months after
the date of Employee’s “separation from service” (as such term is defined under
Treasury Regulation 1.409A-1(h)) or, if sooner, the date of Employee’s death.
Any payments delayed pursuant to this Section 6.13 shall be made in a lump sum
on the first day of the seventh month following Employee’s “separation from
service” (as such term is defined under Treasury Regulation 1.409A-1(h)) or, if
sooner, the date of Employee’s death.

Notwithstanding any other provision to the contrary, a termination of employment
with the Company shall not be deemed to have occurred for purposes of any
provision of this Agreement providing for the payment of “deferred compensation”
(as such term is defined in Section 409A and the Treasury Regulations
promulgated thereunder) upon or following a termination of employment unless
such termination is also a “separation from service” from the Company within the
meaning of Section 409A and Treasury Regulation 1.409A-1(h) and, for purposes of
any such provision of this Agreement, references to a “separation,”
“termination,” “termination of employment” or like terms shall mean “separation
from service.”

To the extent that any expenses, reimbursement, fringe benefit or other, similar
plan or arrangement in which Employee participates during the term of Employee’s
employment under this Agreement or thereafter provides for a “deferral of
compensation” within the meaning of Section 409A, such amount shall be
reimbursed in accordance with Treasury Regulation 1.409A-3(i)(1)(iv), including
(i) the amount eligible for reimbursement or payment under such plan or
arrangement in one calendar year may not affect the amount eligible for
reimbursement or payment in any other calendar year (except that a plan
providing medical or health benefits may impose a generally applicable limit on
the amount that may be reimbursed or paid), (ii) subject to any shorter time
periods provided herein or the applicable plans or arrangements, any
reimbursement or payment of an expense under such plan or arrangement must be
made on or before the last day of the calendar year following the calendar year
in which the expense was incurred, and (iii) the right to any reimbursement or
in-kind benefit is not subject to liquidation or exchange for another benefit.

 

6



--------------------------------------------------------------------------------

Notwithstanding any other provision to the contrary, in no event shall any
payment under this Agreement that constitutes “deferred compensation” for
purposes of Section 409A and the Treasury Regulations promulgated thereunder be
subject to offset by any other amount unless otherwise permitted by Section
409A. For the avoidance of doubt, any payment due under this Agreement within a
period following Employee’s termination of employment or other event, shall be
made on a date during such period as determined by the Company in its sole
discretion.

By accepting this Agreement, Employee hereby agrees and acknowledges that the
Company does not make any representations with respect to the application of
Section 409A to any tax, economic or legal consequences of any payments payable
to Employee hereunder. Further, by the acceptance of this Agreement, Employee
acknowledges that (i) Employee has obtained independent tax advice regarding the
application of Section 409A to the payments due to Employee hereunder,
(ii) Employee retains full responsibility for the potential application of
Section 409A to the tax and legal consequences of payments payable to Employee
hereunder, and (iii) the Company shall not indemnify or otherwise compensate
Employee for any violation of Section 409A that my occur in connection with this
Agreement. The parties agree to cooperate in good faith to amend such documents
and to take such actions as may be necessary or appropriate to comply with
Section 409A.

[remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

[signature page of Employment Agreement]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

CHANGE HEALTHCARE OPERATIONS, LLC By:  

/s/ Gregory T. Stevens

Name:  

Gregory T. Stevens

Title:  

EVP, General Counsel & Secretary

EMPLOYEE:

/s/ Douglas Ghertner

Douglas Ghertner



--------------------------------------------------------------------------------

ANNEX A

TRADE SECRET AND PROPRIETARY INFORMATION AGREEMENT

In consideration of my employment by Change Healthcare Operations, LLC, and/or
any of its corporate parents, subsidiaries, divisions, or affiliates, or the
successors or assigns of any of the foregoing (hereinafter referred to as the
“Company”), I hereby agree as follows:

1. Confidentiality.

(a) Trade Secret and Proprietary Information. I understand and acknowledge that,
during the course of my employment arrangement with the Company and as a result
of my having executed this Trade Secret and Proprietary Information Agreement, I
will be granted access to valuable information relating to the Company’s
business that provides the Company with a competitive advantage, which is not
generally known by, nor easily learned or determined by, persons outside the
Company (collectively “Trade Secret and Proprietary Information”). The term
Trade Secret and Proprietary Information shall include, but shall not be limited
to: (a) specifications, manuals, software in various stages of development; (b)
customer and prospect lists, and details of agreements and communications with
customers and prospects; (c) sales plans and projections, product pricing
information, acquisition, expansion, marketing, financial and other business
information and existing and future products and business plans of the Company;
(d) sales proposals, demonstrations systems, sales material; (e) research and
development; (f) computer programs and databases, data analytics (including, but
not limited to, processes for detecting payment integrity) and data sets; (g)
sources of supply; (h) identity of specialized consultants and contractors and
Trade Secret and Proprietary Information developed by them for the Company; (i)
purchasing, operating and other cost data; (j) special customer needs, cost and
pricing data; (k) patient information, including without limitation Protected
Health Information as defined in 45 C.F.R. 164.501 and (l) employee information
(including, but not limited to, personnel, payroll, compensation and benefit
data and plans). Trade Secret and Proprietary Information shall also include all
such information recorded in manuals, memoranda, projections, reports, minutes,
plans, drawings, sketches, designs, formula books, data, specifications,
software programs and records, whether or not legended or otherwise identified
by the Company as Trade Secret and Proprietary Information, as well as such
information that is the subject of meetings and discussions and not
recorded. Trade Secret and Proprietary Information shall not include such
information that I can demonstrate (i) is generally available to the public
(other than as a result of a disclosure by me), (ii) was disclosed to me by a
third party under no obligation to keep such information confidential or (iii)
was known by me prior to, and not as a result of, my employment or anticipated
employment with the Company; provided, however, that, notwithstanding the
preceding sentence, all information set forth in subsections (k) and (l) above
shall always be treated as Trade Secret and Proprietary Information, and shall
not be deemed in the public domain or nonconfidential under any circumstances.

(b) Duty of Confidentiality. I agree at all times, both during and after my
employment with the Company, to hold all of the Company’s Trade Secret and
Proprietary Information in a fiduciary capacity for the benefit of the Company
and to safeguard all such Trade Secret and Proprietary Information. I also agree
that I will not directly or indirectly disclose any such Trade Secret and
Proprietary Information to any third person or entity outside the Company, or

 

A-1



--------------------------------------------------------------------------------

otherwise use such Trade Secret and Proprietary Information, except as may be
necessary in the good faith performance of my duties for the Company. I further
agree that, in addition to enforcing this restriction, the Company may have
other rights and remedies under the common law or applicable statutory laws
relating to the protection of trade secrets. Notwithstanding anything in this
Agreement to the contrary, I understand that I may disclose the Company’s Trade
Secret and Proprietary Information to the extent required by applicable laws or
governmental regulations or judicial or regulatory process, provided that I give
the Company prompt notice of any and all such requests for disclosure so that it
has ample opportunity to take all necessary or desired action, to avoid
disclosure.

(c) Unfair Competition. I acknowledge that the Company has a compelling business
interest in preventing unfair competition stemming from the intentional or
inadvertent use or disclosure of the Company’s Trade Secret and Proprietary
Information and Company Property.

(d) Intellectual Property and Inventions. I acknowledge that all developments
and any other intellectual property, including, without limitation, the creation
of new products, conferences, training/seminars, publications, programs, methods
of organizing information, inventions, discoveries, concepts, ideas,
improvements, patents, trademarks, trade names, copyrights, trade secrets,
designs, works, reports, computer software, flow charts, diagrams, procedures,
data, documentation, and writings (collectively referred to as “Developments”)
that I, alone or jointly with others, may discover, conceive, create, make,
develop, reduce to practice, or acquire at any time during or in connection with
my employment with the Company are the sole and exclusive property of the
Company. I hereby assign to the Company all rights, titles, and interests in and
to all such Developments, and all intellectual property related thereto. I agree
to disclose to the Company promptly and fully all future Developments and, at
any time upon request and at the expense of the Company, to execute,
acknowledge, and deliver to the Company all instruments that the Company shall
prepare, to give evidence, and to take any and all other actions that are
necessary or desirable in the reasonable opinion of the Company to enable the
Company to file and prosecute applications for, and to acquire, maintain, and
enforce, all letters patent, trademark registrations, or copyrights covering the
Developments in all countries in which the same are deemed necessary by the
Company. All data, memoranda, notes, lists, drawings, records, files, investor
and client/customer lists, supplier lists, and other documentation (and all
copies thereof) made or compiled by me or made available to me concerning the
Developments or otherwise concerning the past, present, or planned business of
the Company are the property of the Company, and will be delivered to the
Company immediately upon the termination of my employment with the Company.

(e) Competitive Business. I acknowledge that a business engaged in the same or
similar business as the Company shall be a Competitive Business. Thus,
“Competitive Business” shall mean any enterprise engaged in providing:
(i) revenue and payment cycle management and/or clinical information exchange
solutions for healthcare providers (including, without limitation, physicians,
hospitals, dentists and pharmacies), patients and payers (including, without
limitation, insurance companies, government entities, HMOs, pharmacy benefits
management companies and/or self-insured employer groups); (ii) software and/or
services for healthcare transaction processing, including, without limitation,
healthcare revenue cycle management which enables healthcare providers and
health insurance payers to process financial and administrative transactions,
(iii) healthcare data aggregation and analytics, including, without

 

A-2



--------------------------------------------------------------------------------

limitation, quality analytics and reporting; (iv) member engagement, outreach,
care intervention and reporting, including, without limitation, member risk
assessment and data validation; and (v) any other type of business in which the
Company or one of its affiliates is also engaged, or plans to be engaged, during
the course of my employment, so long as I am directly involved in or otherwise
have been granted access to Trade Secret and Proprietary Information related to
such business or planned business on behalf of the Company or one of its
affiliates.

For purposes of clarity, such healthcare solutions and services shall include,
without limitation, (i) clearinghouse, transaction processing and other
solutions for the purpose of facilitating financial, administrative or clinical
information exchange, (ii) payment and program integrity and fraud, waste and
abuse management solutions, (iii) government and charity care program
eligibility and enrollment services, (iv) pharmacy benefits administration
services, (v) payment processing and distribution solutions (vi) healthcare
information technology consulting services and healthcare consulting services
and (vii) reconciliation and compliance capabilities relating to management of
value-based healthcare payments.

2. Non-Disparagement. The Company has built its reputation and goodwill with
customers, vendors and others over many years and at great expense. The
Company’s reputation and goodwill are vital Company assets. During and after my
employment, I agree not to disparage the Company (or its affiliates) and their
respective officers, directors, employees, stockholders, agents, products or
business methods/processes in any manner likely to be harmful to them or their
business, business reputation or personal reputation.

3. Non-Solicitation of Employees, Customers. In order to protect the Company’s
Trade Secret and Proprietary Information;

(a) during my employment with the Company and for a period of one (1) year after
the termination of such employment for any reason (the “Restricted Period”), I
will not, without the express written permission of Change Healthcare
Operations, LLC, directly or indirectly solicit, induce, hire, engage, or
attempt to hire or engage any employee or independent contractor of the Company,
or in any other way interfere with the Company’s employment or contractual
relations with any of its employees or independent contractors, nor will I
solicit, induce, hire, engage or attempt to hire or engage any individual who
was an employee of the Company at any time during the one year period
immediately prior to the termination of my employment with the Company;

(b) during the Restricted Period, I will not, without the express written
permission of Change Healthcare Operations, LLC, directly or indirectly contact,
call upon or solicit, on behalf of a Competitive Business, any existing or
prospective client, or customer of the Company whom I serviced, or with whom I
otherwise developed a relationship, or of whom I otherwise became aware, as a
result of my employment with the Company, nor will I attempt to divert or take
away from the Company the business of any such client or customer.

4. Restrictions on Competitive Employment. In order to protect the Company’s
Trade Secret and Proprietary Information and/or the good will of the Company,
during the Restricted Period, I will not (as principal, shareholder, partner,
equity participant, sole proprietor, director, officer, agent, employee,
consultant, independent contractor or otherwise), anywhere in the United States
and Canada, including but not limited to the states and locations in which I

 

A-3



--------------------------------------------------------------------------------

have been engaged in the business of the Company, directly or indirectly,
without the prior written approval of Change Healthcare Operations, LLC, engage
in, or perform any services for, a Competitive Business. Notwithstanding the
foregoing, I understand that I may have an interest consisting of publicly
traded securities constituting less than 1 percent of any class of publicly
traded securities in any public company engaged in a Competitive Business so
long as I am not employed by and do not consult with, or become a director of or
otherwise engage in any activities for, such company. The Restricted Period
shall be extended by the length of any period during which I am in breach of the
terms of this paragraph.

5. Company Property. I acknowledge that: (a) all Trade Secret and Proprietary
Information; (b) computers, and computer-related hardware and software, cell
phones and any other equipment provided to me by the Company; and (c) all
documents I create or receive in connection with my employment with the Company,
belongs to the Company, and not to me personally (collectively, “Company
Property”). Such documents include, without limitation and by way of
non-exhaustive example only: papers, files, memoranda, notes, correspondence,
lists, e-mails, reports, records, data, research, proposals, specifications,
models, flow charts, schematics, tapes, printouts, designs, graphics, drawings,
photographs, abstracts, summaries, charts, graphs, notebooks, investor lists,
customer/client lists, and all other compilations of information, regardless of
how such information may be recorded and whether in printed form or on a
computer or magnetic disk or in any other medium. I agree to return all Company
Property (including all copies) to the Company immediately upon any termination
of my employment, and further agree that, during and after my employment with
the Company, I will not, under any circumstances, without the Company’s specific
written authorization in each instance, directly or indirectly disclose Company
Property or any information contained in Company Property to anyone outside the
Company, or otherwise use Company Property for any purpose other than the
advancement of the Company’s interests.

6. Third-Parties and Goodwill. I acknowledge that all third-parties I service or
propose to service while employed by the Company are doing business with the
Company and not me personally, and that, in the course of dealing with such
third-parties, the Company establishes goodwill with respect to each such
third-party that is created and maintained at the Company’s expense
(“Third-Party Goodwill”). I also acknowledge that, by virtue of my employment
with the Company, I have gained or will gain knowledge of the business needs of,
and other information concerning, third-parties, and that I would inevitably
have to draw on such information were I to solicit or service any of the third
parties on my own behalf or on behalf of a Competitive Business.

7. Injunctive Remedies.

(a) I acknowledge and agree that the restrictions contained in this Agreement
are reasonably necessary to protect the legitimate business interests of the
Company, and that any violation of any of the restrictions will result in
immediate and irreparable injury to the Company for which monetary damages will
not be an adequate remedy. I further acknowledge and agree that if any such
restriction is violated, the Company will be entitled to immediate relief
enjoining such violation (including, without limitation, temporary and permanent
injunctions, a decree for specific performance, and an equitable accounting of
earnings, profits, and other benefits arising from such violation) in any court
having jurisdiction over such claim, without the necessity of

 

A-4



--------------------------------------------------------------------------------

showing any actual damage or posting any bond or furnishing any other security,
and that the specific enforcement of the provisions of this Agreement will not
diminish my ability to earn a livelihood or create or impose upon me any undue
hardship. I also agree that any request for such relief by the Company shall be
in addition to, and without prejudice to, any claim for monetary damages that
the Company may elect to assert.

(b) I acknowledge and agree that if I breach or threaten to breach this
Agreement, I shall be required to reimburse the Company for all reasonable costs
incurred in preventing and remedying such breach or threatened breach, including
but not limited to attorneys’ fees.

8. Severability Provision. I acknowledge and agree that the restrictions imposed
upon me by the terms, conditions, and provisions of this Agreement are fair,
reasonable, and reasonably required for the protection of the Company. In the
event that any part of this Agreement is deemed invalid, illegal, or
unenforceable, all other terms, conditions, and provisions of this Agreement
shall nevertheless remain in full force and effect. In the event that the
provisions of any of Sections 1, 2, 3, or 4 of this Agreement relating to the
geographic area of restriction, the length of restriction or the scope of
restriction shall be deemed to exceed the maximum area, length or scope that a
court of competent jurisdiction would deem enforceable, said area, length or
scope shall, for purposes of this Agreement, be deemed to be the maximum area,
length of time or scope that such court would deem valid and enforceable, and
that such court has the authority under this Agreement to rewrite (or
“blue-pencil”) the restriction(s) at-issue to achieve this intent.

9. Integration. I acknowledge and agree that the covenants in this Agreement do
not supersede or replace any other confidentiality, non-competition or
non-solicitation agreement entered into with the Company to the extent that such
confidentiality, non-competition or non-solicitation agreement is more
protective of the business of the Company.

10. Non-Waiver. Any waiver by the Company of my breach of any term, condition,
or provision of this Agreement shall not operate or be construed as a waiver of
the Company’s rights upon any subsequent breach.

11. Waiver of Jury Trial. TO THE MAXIMUM EXTENT PERMITTED BY LAW, I HEREBY
KNOWINGLY, VOLUNTARILY, AND INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN
CONNECTION WITH ANY LITIGATION ARISING OUT OF, UNDER, IN CONNECTION WITH, OR IN
ANY WAY RELATED TO THIS AGREEMENT. THIS INCLUDES, WITHOUT LIMITATION, ANY
LITIGATION CONCERNING ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENT
(WHETHER VERBAL OR WRITTEN), OR ACTION OF THE COMPANY OR ME, OR ANY EXERCISE BY
THE COMPANY OR ME OF OUR RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR IN ANY WAY
RELATING TO THIS AGREEMENT. I FURTHER ACKNOWLEDGE THAT THIS WAIVER IS A MATERIAL
INDUCEMENT FOR THE COMPANY TO ISSUE AND ACCEPT THIS AGREEMENT.

12. Continuation of Employment. This Agreement does not constitute a contract
for any specific period of employment or an implied promise to continue my
employment or status with the Company; nor does this Agreement affect my rights
or the rights of the Company to terminate my employment status at any time with
or without cause.

 

A-5



--------------------------------------------------------------------------------

13. Governing Law. This Agreement shall be construed in accordance with and
governed for all purposes by the laws and public policy of Tennessee, without
regard to principles of conflict of laws.

 

A-6